Citation Nr: 0610180	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral knee 
disabilities combine to a total rating of 70 percent.

2.  The evidence shows that the veteran is unemployable due 
solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, disabilities of one or both lower extremities, 
including the bilateral factor, will be considered as one 
disability.  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has the following service-connected disabilities: 
degenerative joint disease of the right and left knees (each 
rated as 30 percent disabling) and instability of the left 
and right knees (each rated as 10 percent disabling).  His 
combined rating is 70 percent.

As both knees are considered as one disability for TDIU 
purposes, the veteran meets the schedular criteria for TDIU 
as his knees are rated as a single disability  which is 70 
percent disabling.

The evidence of record also shows that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected knee disabilities.  In 
November 2003, the veteran underwent a vocational 
rehabilitation evaluation from which the psychologist 
concluded that the veteran was not reasonably able to reach a 
vocational goal at that time.  The psychologist indicated 
that the veteran was limited in his ability to lift; he could 
not climb, kneel or squat; and he was limited in walking and 
standing.  As such, he was only qualified for a sedentary 
range of work.  However, testing indicated that veteran would 
be unlikely to succeed at a two or four year degree level, 
making it likely that he would only succeed with "hands on" 
type training.  Testing also revealed that the veteran was 
introverted; meaning that he likely lacked the flexibility 
needed to make major changes in his life.  Therefore, it 
would be unlikely that the veteran would be successful at a 
sedentary job.

Like the vocational rehabilitation psychologist, VA examiners 
have also found that the veteran would be unable to perform a 
non-sedentary job, such as his former employment as a line 
operator at Tyson Foods.  At a VA examination in May 2002, 
the examiner opined that while the veteran was able to work, 
he was not able to go back to the full duty work that he was 
doing before his knee surgery.  At a VA examination in 
October 2002, the examiner noted that the veteran was unable 
to pass a test that required him to bend, squat, and carry 
over 50 pounds; and he opined that he did not see how the 
veteran could return to his general labor job with the 
current laxity he had in his bilateral knees.  And, at a VA 
examination in March 2003, the VA examiner opined that the 
veteran could work at a sedentary type job, if he could find 
one. 

The Social Security Administration (SSA) also found that the 
veteran has been disabled since January 2001 as a result of 
his knee disabilities.

The veteran's last employment was in 2001 where he described 
having to carry and push large amounts of chicken around.  It 
is clear from the medical examinations and the vocational 
rehabilitation evaluation that he cannot return to a line of 
work involving manual labor on account of his service-
connected bilateral knee disabilities.  However, the 
vocational testing has shown that the veteran would not be 
successful at obtaining a sedentary form of employment.  As 
such, the veteran's service connected knee disabilities have 
effectively rendered him unemployable, and therefore TDIU is 
granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

A TDIU is granted.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


